Deaombw    20,   1967


Ronorable Yayland 0. Holt               Opinion No. ‘U-172
District Attorney
Scurry CounW CiWthourr,                 Ma
                                         ~Whethera county commleslone~e
Snydor, Tqrr                              oourt which desires to pur-
                                         ahro   oquijmmnt    for general
                                         USI by the county, requiring
                                         ,the expenditure df $2,000.00
                                         br more to. be paid out of yurr
                                         rent funds, must advertise by
                                         neuepaper publicatioil    ( or
                                         porting) notice of its lntcn-
                                         tlon to take aompetltlve bids
                                         under the pro,ylBionrr ‘of Sec-
                                         tion 2, Artlalo 2368a, Ver-
                                         aonir Civil. Sfatufcu, and
Dee Mr. Bolt:                            related question..
                                                     .,
         In a r#amt lifter, tb thir 6ftlcr you: roquest’bd’ our ”
               0 to the abovo ‘reieronced matterr.       we quote

            “Tha mambirn ,o? tho Commi6rion~rr    Court   of
      Bouwf County have objected to tho rouuirement
      o? advertirlng fw bida in making puraharor of’
      equipment for tho um oi tho ,County whore tho
      purch@ro priao of rruahoquipniont is euch thrt
      thi trlrlrrg of compotitlv0 bldr ,I8 neceerary.
      Thoy agroa that whom the price Is $2000.00 or
      mobo th8 takiag 0s campotitlvo ‘bids Is requlrod
      but thegr do not agree that whore the equifniont
      is purahared with ourrent tinds advertising by
    ‘publlmhing or ,poetin~,    as required by Sec. 2 of
      Art. 2368a, Vornon”jnkuotated       Texaa Statutes,
      18 nmm5mary, an0 tn k It 18 exempt under tK
     ‘prooir%onr o? $00. 5 ‘of euch,Articlo 2368a; ;ho
      County Auditor h&r announced hle intention to
      rrfu80 to approve any claim agalnet tho,County
      fo rlqulmont    puFaharod unleea all tho provieloni
      OS ml? Sec. 2 u’a ocmplied with.
      I




     gon. U~~lan0 0. Bdlt,               pa8    2 (W-172).


                      "I will approalate your            maw8H.n8      the folk
                lowlcrtngquortionsr
                      "1.     Where the purchase price              of .oQuIpmont
                for $onoral u8e by tho County I8 )2,000.00                  or
               mm, th8reby~ rrquirln2 the t&king oi com-
                petitWe bide,   I8 it nece88sry  to   advertioe     by,
                publllhln2 (or posting) giving notice of inten-
                tion of the taking of ouch bldr?'
                                                    .
                      "2. Whore thoro I8 a trade-in lnvol~8dr
                door the term, fpuraha80prlco,l.,man         the fill
                prlae quotrd or bid io2i the equipment to br
               .purahrrd, or doss It mean such full priae lore
‘.        3,    tha rrraMt ollowod for tho trbdo-la?”
                     moei portlone or Irtiole              236&, Vornonlo Civil'Statutos,
     whlqh       are applioablo to your first             quortlon re!d U'followei    ,'
                      "8ec.     IJo aountg, acti*
                               2.                   throu@ it8
                Coaml8rionrr8~Court,   . , .rhall horo&itOr emko
                uy   qontrbot or.llln( for O* rogulring thr ox-
                  q@ltwo      ,OP wont         ot   Two Thourand Dollar
               'pt,: 2iO00.00) or norr~out      of any fund or finds gf
                 MJ*     .  ,dqanty   or 8ubdlvIrlon      of mj muntjr
                 arortln(~er impbring an obll2atIofi or lisbillty
                 o f a nyna tur ,o  e ohawotmr
                                       r            up o nluoh county or,
                 anj eubditiirlon of mmh aounty, '. . .wlthout
                 rim     mubmltting    m&ohpropord~contr~~~t to oom-
                 petltlvo bide.       Notloo of the tine and place
                 whrn bnd rhrro      muah oontrrotr ohall bo let
                 ehrll bo publlrhod li euoh oounty (if oonoemlni
                 a oorinty contract or oontrrotr          tar ouoh rub-
                 alvl8lor1 OS wch oauntg). . .onor e weak for
                 two (2) oon8ooutlvo mekr prior to the tlmo 8ot
                ,forletting ou’oh oontrrat, thr date of the fi$rt
                 publlcctlon     to bo at’lrrrt      fourtom (lb)   Idryr,
                 prior   to tho dbtr mt for letting          rrld oontraot;
                 and uld oontrrot rhrll br lmt to the lowrrt
                 reaponrlblo biddrr.              .If thoao lr no nrwr-
                 paprr publirhad In euih'oountg, the notlao of
                 tho letting of euoh oontrrot by ruoh oountg
                 ohall be glvrn by owrlng notlar therrof to bo,
                 ported at the County Court Houw door To? four-
                 torn (14) dry8 prior to tho time of letting                ,'
                 euoh oontraot,       . . ,
                        ". . .
  Bon. Wayland Q. Holt,             pago 3 (M-172)

                                        ,.
               "Any and all such contract8 or~agreements
        hereafter    made by. any county,. . .ln this state,
     - without complying with tho terms of this Section,
        shall bir void and shall net be enforceable. In
        inny court   of this state,  and tho performme     or
        samo and the paymo'$t of any money thereundar may
       ,be onJoined by any property taxpaying citizen of
        SUChCOulity. . .
              ,ic. . B

               ‘bee. 5. The noflc8 required in Seetion'i
          2..    ,8hall not. be appllcable,to expendlture.8
          payable out of durrentnfunds or bond funds, as
          above deaaribod,          . . .
                 Section       2 of Article 2368a        provlde~ that in certain
  8Ili8r~enOy~   8itU&tiOll8      ,thc COWlli88iOn8l’8COUl’t does~ not  have to
":. tioatply with tho provlsIonr of the rootion.
                                                “,,
                 S&?t$On 2, Artlo~le 2368a, has bien am'ended8evel?al
   .timo6 ulnae Its orlglnal eriaatmant in 1931. m,oifeot                 of
     there aBend~ntS,in8Of&          IS it iS.SOliVa& to thr:zq~eStiOn hero,
     1nvolviJd is,,,$h@t, 48 ori@ally         onaotod,,,tho section applied only
     to ~contradt~s ?or th& c,ottstructlon of public buildinga or .tho pro-
     becutlop apd, c?mpletlon of any public 'work requlrl~g ane?ipendl,ture
     ih lXOO#S‘bi 42,000.00. Wh8r0a8, tho provision8              of~the~soction now
     apply to; all lxpendlturos of county funds ,in an amount of $2,000,O0
     Or m&o." 'rhat portion of Section 5 of Artlclo 2368a,~~uoted               above,
     has not beon amended,in 8ny important respect since its driginal
     snactm8nt'in 1931 and was in fiat ra-enactad along             w1t.h certain
     amendmanta   to Soctlon 5 and Section 6 of Art$clo 2368a, which are
     not pertinent to tho instant quostlon by Senate Bill, lp5, Ads
     52nd Leglrlature,~~Regular Serrl~n,~ 1951, Ch. 164, SEC. 1. Sectlbn
     3 Pi shbt8     Bill  ios,rObd~8   &S rOllOWB:

                %o*   3. Them faot that the Attorney CMneral
          of Texas har held that Ssbtlonr 3 and 6 ot 8ald
          Chapter 163 we~o impll8dly ropralod br Chaptn
          173, pagO 238, hot8 of thr 30th,kglSlature,       1947,
          Atid q\uStiOnS hbV0 aX'l8en a8 to tho Validity    Of
          contraeta and.warrantr oi aountl48     and oItle8
          thereunder, oreaten an emargonoy and an lmporatlve
          pubtia nro~88ity that the Constitutional Rule
          reqUi;rlng bill8 t0 bo read .on (rhrO0 SWeral dqV8
          in l &   ROUSo t0 bo 8U8~~68d;     Sn& S&&d Rule 18
          hqrbbp SUspMdedr and thI8 Act Shall becomo Of?
          foot.IvelmmodIately from and aftor Its pa88ag0,
          and it 18 so lna o ta d.”
                                             -826-
  eon. Wayland (I. Halt, page 4(M’-172)      ”


  Chapter 17 , pegs,238 (aotuslly page 283), Acts of the 50th Legle-
  lature, 193 7, referred to In the,above quotation from Senate Bill
  105, was the first amend,ment’ to Section’ 2. of’ Article 2368a. Those
  portlone of Seotion 2, which aFe relevant to this’queetion,      and
  which have been”prevlouely quoted herein, have not been materlally
  altered sin&e the passage of Senate,Bill    105, referred to above.
  Section 3 of Senate Blll,l05.expreeses    the clear legislative   ln-
  tect that Section 5 of Article 2366a should be operative subsequent
  to the enactment of Senatd Bill ‘105, even though ,aectlon ‘5’, Article
  2368a, was lmplledly repealed by the 1947 amendmentto Section 2,
  Article 2368a. It le thus clear that the provlalone of Section 2
  of Article 236h which require the giving of notice of Intention
  to take competitive bide by newspaper ~dvertlsement (or,postlng)
  are not applicable to county expenditures for the purchase of
  e’qulpment for general we by the county payable out of current
  funds, .even if the expenditure Is $2,000.00 or more.
                In anrwir to your second question, it 1s our opinion
    that when a county denirea to make a contract under the.competltlve
    biddlng requlremente of Section 2 of Article 2368a the’blds must
‘. be atat*d in temar of the grourr ,price of the equipment to be pur-
    chaeed W$thout conrlderiag      any “trade-in”.   This Is no,t to say
    that a coreniarlonerr oour.t in the exercise of, Its. qund, .dlscretlon
  ‘.c&at    require In the ,bid speciflcatlon~, t’hat ti~~detis’muet. submit,
    as a ,paPt off tk)elr, bid ,the eum’OS money .whlch, ithey will, al&or the
    bounty for a deri&nated ‘tzade-in” as credit on, the “bid amount0,
    We do not believe     that it can be eald aa a matter ‘of. law that a
    oanmls6~oners coiart, bar abused lte discretion      if It Includes such
    a ~peclfloatlon    in a bid proporal,’ and took the response of the
   ‘bidders  to thir, rpeo$fioatlon    Into irccount in,determlning which
    bidder W&I the “lomrt oeeponsible bidder V
                           SUMMARY

               The provisions of Seotion 2 oi Article
        23680, which require the giving of notice of
        intention   to take oompetitive ,bide by newe-
        paper advertlrement (or porting), are not ap-
        plionble to county lx p endltu      ior.r rthe
                                                     r ‘pur-
        chase of equlpment~for general me by the
        county whlchlue     payable out oi current fundr,
        even if the l  pendlture   11 $2,000.00 or more.
              When a county desires t,o make a contractr
        under the competltlve bidding requirements of
        Siotion 2 of Article 2368a, the bid8 mu& be




                                  -827-
     .   :




             Ron.   Vayland   0.   Walt, p8ge 5 (M-172)

                                        .
                         in term
                    lt8ted            of the, grore price ol the .equip-
                    ment to be purohrud    rlth6ut oonaldertng any
                    “tr8de -In”.   Beuever, in the exerciw of It8
                    8cnmd diecretlim,   a ooaiuimieners    court may i
                    lgmoify In itr bid p~oporrl thbt bidder8 ehll
                    include In their bid the cum of money which
                    thav will allow for a “trnde-in” na c+edle
                    on the bid amount, Gd a conr8li~lOn4ril Court
                    may ognrlder the rerrponae of bidder8 to this
                    mphfficntlon    in determlnlng un l@iah bidder is
                    the ‘love& reeponelble sdder .
                                              Y&Se very truly,




             Prepared by Leuir ,B. mmy,        !fr .
             Asslotant    Attorney Generrl
             APPROVED:
             O?rnon cm=.                                               ,.




I.




                                                                            .